In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-14-00011-CV



                LEE MILLER, Appellant

                            V.

              F. SCOTT, ET AL., Appellees



        On Appeal from the 102nd District Court
                Bowie County, Texas
            Trial Court No. 13C1850-102




       Before Morriss, C.J., Carter and Moseley, JJ.
         Memorandum Opinion by Justice Carter
                               MEMORANDUM OPINION
       Appellant, Lee Miller, filed a notice of appeal January 24, 2014, from the trial court’s

order signed December 30, 2013, denying “Plaintiff’s Motion Requesting Court to Schedule a

Pre-trial Date for ‘Money Damages Settlement Negotiations Offers Hearing’ or ‘Written Out-of-

Court Settlement Offers’ in Nonreniggable Binding Contract Terms Format Within Forty-Five

45 Days of ‘Court Order’ Notice of this Motion to each Defendants.”

       The trial court’s order is not a final, appealable judgment.         Our jurisdiction is

constitutional and statutory in nature. See TEX. CONST. art. V, § 6; TEX. GOV’T CODE ANN.

§ 22.220 (West Supp. 2013). We have jurisdiction to hear an appeal from a final judgment or

from interlocutory orders as expressly authorized by statute. See TEX. CIV. PRAC. & REM. CODE

ANN. §§ 51.012, 51.014 (West Supp. 2013). This order does not fit either criteria, and we thus

have no authority to consider the appeal.

       In accordance with Texas Rule of Appellate Procedure 42.3, we provided notice to Miller

by letter dated January 30, 2014, requesting that he show this Court how we have jurisdiction

over this appeal. TEX. R. APP. P. 42.3. We advised Miller that, if we did not receive an adequate

response within fifteen days of January 30, 2014, then we would dismiss this appeal for want of

jurisdiction. We have received no response.




                                               2
      We dismiss this appeal for want of jurisdiction.



                                                   Jack Carter
                                                   Justice

Date Submitted:      March 10, 2014
Date Decided:        March 11, 2014




                                               3